Citation Nr: 1039296	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  96-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a compensable disability rating for residuals of a 
hemorrhoidectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision that denied a compensable 
disability rating for residuals of hemorrhoidectomy.  The Board 
remanded the claim in August 2000 for additional evidentiary 
development.  Following such development, the Board issued a 
decision denying the benefit sought in December 2004.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a March 2008 
memorandum decision, the Court reversed the Board's finding that 
the Veteran had received adequate notice under the provisions of 
38 U.S.C.A. § 5103(a), as interpreted by Court precedent.  The 
Court then remanded this claim and a second increased rating 
claim for the provision of adequate notice and subsequent 
readjudication of the appeals.

The Board returned the appeal to the RO in December 2008.  The RO 
provided notice, as envisioned by the Court, to the Veteran in 
January 2009.  No response from the Veteran was received.  

In June 2010, the Board denied the Veteran's other claim 
involving an increased disability rating for bilateral hearing 
loss, and remanded the instant claim for additional evidentiary 
development, including obtaining further VA treatment records and 
providing the Veteran with a VA examination for purposes of 
compensation.  The Veteran failed to appear for his scheduled 
examination, however.  The requested development having been 
completed to the extent possible, as discussed below, the claim 
has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was scheduled for a VA compensation examination 
in July 2010.

2.  The Veteran was notified of the date, time, and place of the 
examination, and he confirmed during a June 2010 phone call that 
he intended to attend the examination.


CONCLUSION OF LAW

Because the Veteran failed to attend the scheduled examination 
without a showing of good cause, his claim for an increased 
disability rating must be denied.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be provided 
to a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the information 
and evidence not of record necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The VA is also required to inform the Veteran of how the VA 
assigns disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
information was provided in a letter of January 2009, prior to 
the most recent RO adjudications.

The Veteran's service treatment records and VA medical records 
have been obtained.  He was provided with several VA compensation 
examinations over the course of this lengthy appeal period and 
offered the opportunity for another one in July 2010.  He and his 
representative have presented written arguments in support of his 
claims.  Neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  

The Veteran was informed in a June 2010 letter that he would be 
scheduled for a VA examination in relation to his increased 
rating claim, and that if he failed to report for the examination 
his claim could be denied.  He was also informed that if he could 
not keep the appointment or wanted to be re-scheduled, he should 
contact the VA medical facility.  He was provided with the 
substance of 38 C.F.R. § 3.655 in an August 2010 Supplemental 
Statement of the Case.  "The duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, if the veteran wished to fully develop his claim, he had a 
corresponding duty to assist by reporting for the scheduled 
examination.  The Board therefore holds that, even though the 
veteran's claim has not been fully developed, the VA has 
fulfilled its duty to assist him to the extent possible.  

Analysis

As noted above, the Board remanded this claim in June 2010 to 
obtain recent VA treatment records and to provide the Veteran 
with an examination so as to have a complete record as to his 
current impairment and his impairment throughout the lengthy 
period of time that this appeal has been pending.  The VA 
treatment records were obtained and associated with the Veteran's 
claims file.  A VA examination was scheduled for July 7, 2010, 
and the Veteran was provided with notice of the scheduled date, 
time, and place.  A report of a phone conversation between the 
veteran and a VA staffer reflects that the staffer phoned the 
Veteran on June 25, 2010, and confirmed the date, time, and place 
of the examination with him.  According to the report, the 
Veteran acknowledged that he understood.  However, he failed to 
report for the examination.  He has not contacted the VA or 
provided an explanation for his failure to appear.  

Pursuant 38 C.F.R. § 3.655(b), when a veteran fails to report for 
an examination scheduled in conjunction with a claim for an 
increased disability rating without a showing of good cause, his 
claim shall be denied.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 C.F.R. § 
3.655(a).  To date, the veteran has not offered any explanation 
regarding his failure to report for the May 2002 VA examination.  
Accordingly, the Board must deny the claim, as required by the 
provisions of 38 C.F.R. § 3.655(b).

Thus, by operation of law, the Veteran's claim for a compensable 
disability rating for residuals of a hemorrhoidectomy must be 
denied.


ORDER

A compensable disability rating for residuals of a 
hemorrhoidectomy is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


